Case 1:15-cr-00627-ER Document 588 Filed 07/15/19 Page 1 of 10

Sergio Lopez
9252 Kennedy Blvd.
Apt 203
North Bergen, NJ 07047

Honerable Judge Edgardo Ramos
Thurgood Marshall Courthouse
40 Foley Square

New York, New York 10007

Dear Judge Rames,
April 4th,2019

Re: Ratesh Maddiwar

My name is Sergio Lopez. | was employed by Raj Maddiwar as a paralegal from 2013 to
2016 as a certified Paralegal. | am now becoming a public servant as jam going into Virginia
Beach police academy in June. While working with Raj Maddiwar, | have yet to have a BOSS aS
honest, kind hearted and generous as Raj Maddiwar. Knowing the character of Raj Maddiwar
on a daily basis and observing the way he carried himself ! can attest with certainty that he is of
great moral character and scrupulous ethics.

i worked for Mr. Madciwar during his arrest and as he was shamed by public scourn for
something that was not by his device. | suffered from his hardship as his practice was destroyed
and as a resuit | had to seek other job opportunities. Raj Maddiwar also suffered greatly due to
this ordeal as | personally observed.

My job as a paralegal at the Law office of Raj! faddiwar was to process loan
modifications, generate contracts and various legal documenis. All work done at the at the law
office of Raj Maddiwar was done in the right way. We took pride in our work and as we helped
home owners retain their homes through loan modifications.

Those that know Mr. Maddiwar personally are all pulling for him to receive a lenient
sentence as everyone knows this couldn't of happened fo a more honest person. In fact during
my tenure at his office | can attest that he has turned down business from people that he did not
think, were honest or forth coming towards the interest of ihe homeowners.

Please give Mr. Maddiwar the opportunity to continue to be an active member of society.

Respectfully Yours,
+4

af

Ct
Sérgio Lopez
Case 1:15-cr-00627-ER Document 588 Filed 07/15/19 Page 2 of 10

   

. @
CAEL ak Laat
167-18 Hillside Avenue
Jamaica, NY T1432
Tels 718-291-2180
Fax: 718-291-2369

March 9, 2019

Hon, Edgardo Ramos
Thurgood Marshall Courthouse
AQ Foley Square

New York, NY 106007

Re: RAJESH MADDIWAR
Dear Judge Ramos:

I am writing this letter to respectfully request leniency in my sentencing. |
know some of the victims would feel that | do not deserve leniency. While I
cannot go back in time and reverse my actions, I can assure you that this will not
happen again.

My responsibility as an attorney is to protect my clients. I am the first line
of defense people have against fraudulent conduct. I am ashamed of myself for not
being more vigilant in my representation of the homeowners. I am truly
remorseful for the losses suffered by the victims and their pain and suffering.

If | had done more work, I might have discovered and prevented the fraud
that was being perpetrated against the homeowners. I severed ail ties with the
culprits of this fraudulent scheme when | found out that the homeowners were
being deceived. I regret that I did not do more to protect the homeowners. Not
one of the other defendants explained to me that they were making false
representations to the victims.

t have worked very, very, hard to get through law school and develop my
law practice. I had to take student loans and work part time to pay my expenses
while I was in school. I have had to overcome tremendous adversity to get my law
license. If took years to develop my law practice and build a client base. As most
attorneys, | had to figure out on my own how to actually practice law because it
was not taught to me law school. I would not jeopardize my career to hurt anyone.

1
Case 1:15-cr-00627-ER Document 588 Filed 07/15/19 Page 3 of 10

Whatever I did was not done with premeditation and criminal intent or knowledge
of fraudulent conduct.

never imagined coming out of law school that | would encounter fraudsters
and fraudulent transactions. It is hard enough to just earn a reasonable living let
alone investigate what people are doing outside of my office without my consent. I
did not think that people would take advantage of others by false promises none of

which was in writing.

It ig extremely difficult to practice law. I had to learn how to practice only
by getting involved and learning as | go along. I spent my entire 20 year career
helping clients with their legal needs and my license has never been suspended or
revoked. T have had only a few minor complaints filed against me many years ago,
all of which were dismissed.

These closings are not representative of my character or the type of person |
am and I would like you to consider all of this when it comes to my sentence. I
would like the Court to also consider that I do not have a criminal background. |
am also the only means of financial support for two small children.

lL appreciate your thoughtfulness, respect and fairness throughout my trial. |
was convicted and 1 intend to take full responsibility for my actions. My law
practice has been completely destroyed and my reputation has been ruined as a
result of my arrest and I have been completely humiliated. | will be disbarred as a
result of my conviction and will forever be known as a corrupt attorney. AS 4@
result, | am actively exploring other careers which will prevent me from having
contact with real estate brokers and avoid the same circumstances which occurred

in this case.

Lhave suffered tremendously as a result of my arrest which occurred on May
22, 2015, almost 4 years ago. 1 want to move on from this ordeal and be a positive
contributor to society. 1 hope you will take this into consideration and that my law
license will be revoked. I will now have the herculean task of starting a
completely new career. | ask for leniency that will ease the burden of starting a
completely new profession while having to support two children.

I thank you for taking the time to read my letter and for considering my
request for leniency.

Respectfully submitted,

aves

ent
ee, ee

ponent gem

acne

seamen

Raj Maddiwar, Esq.
Case 1:15-cr-00627-ER Document 588 Filed 07/15/19 Page 4 of 10

MICHAEL C. ADGES
ATTORNEY AT LAW
105 HILLSIDE AVENUE, SUITE DB
WILLISTON PARK, NEW YORK 11596-2311
(316) 742-1741
Admitted in NY Fax (516) 742-1857
michaci@michacladges.com
www. adgesesq.com

July 10, 2028

HON, EDGARDO RAMOS
Thurgood Marshall Courthouse
40 Foley Square

New York, NY 16007

RE: Raj Maddiwar
fase No.

Bear Judge Ramos:

it is respectfully requested that this letter be considered in mitigation of the severity of
the sentence for the above-referenced Defendant.

Mir. Maddiwar is both a colleague and friend for over 18 years and a lawyer of character
and integrity. He has served his clients well and has always endeavored to conduct himself ina
manner that comports with the highest standards of the grofession.

To be sure, he has made errors in the handling of cHent matters - but that only means
he is human - it does not suggest that he is venal ar motiveted by maney. He is known to be
trustworthy and simply expects that others will be equally trustworthy. Unfortunately, this
means that he has unwittingly made himself vulnerable to the nefariaus motives of those who
have little regard for the law or his reputation and professionalism.

Mr. Maddiwar has suffered through a hellish experience: justice is not served by
punishing him severely. Rather, | respectfully submit that justice is best served with a side
order of kindness and compassion. lask that this honorable Court shaw mercy on Mr.
Maddiwar and impose the lightest nassible sentence.

Respectfully submitted,

Michael C. Adges
MCAiag

SulyA 8-4

 
Case 1:15-cr-00627-ER Document 588 Filed 07/15/19 Page 5 of 10

VISCARDI, BASNER & BIGELOW, F.C.
ATTORNEYS AT LAW
ViG-OF MYRTLE AVENUE
RICHMOND HILL, NY PLais
TEL. (PIB) SBP UP TF
Fax C718) 297-179.4*
“ray NOT FOR SERVICE OF FARER
SALVATORE A. VISCARD (IRS f9ST)

Novernber 6, 2018

Hon, Edgardo Ramos

Thurgood Marshall United States Courthouse
46 Foley Square

New York, NY 10007

Re: Rajesh Maddiwar
Docket? S4:05:CR 627-003 (ERE:

  

 

 

Dear Judge Ramos:

Lhave known Raj Maddiwar for over 10 ‘yeairs-and have worked with him to close
nurnerous real estate transaction from a purthaser'and seller perspective. Also, I know him as a
Landlord/Tenant Litigator who is a genuine caring colleague .

  

in fact | use him as a “per diem” attorney to close my real estate transactions when I have
a scheduling conflict. I continued to use him even after his arrest because, I know him to bs a
straight forward attorney, interested in the clients well being.

He is not an attorney who arigles or schemes fo take advantage of anyone, a client or
fellow attorney. I truly do not believe his soul is predisposed to cheat, lie or steal from anyone,
that is not the Raj that I know and continue te voluntarily choase to work with.

He is a trusting person wlio desires to make his clients happy. Apparently, and vety
unfortunately his clients involved him in inappropriate activity. Although everyone is
responsible for their own actions, Raj isnot a danger to anyone.

Based upon his character and good nature I request your ultimate decision not be harsh as
io destroy him, but rather a result that is commensurate with his conduct yet will enable him to

continue his future as a fair and honest person.

Thank you your consideration of the above.

 

SERVING THE FIVE BORGUGHS OF MEW YORK CITY, NASSAU, SUFFOLK, WESTCHESTER ANG NEW JERSEY
Case 1:15-cr-00627-ER Document 588 Filed 07/15/19 Page 6 of 10

Robert Levy, Esq.
50 Glen Street- Suite 201
Glen Cove, New York 11542
(516) 759-2880
queenslawyer@aolcom
fax (516) 759-2882

November 21, 2018

Ray Maddiwar, Esq.
167-18 Fifiside Avenue
Jamaica, NY 11432

Re: Letter of Support
Dear Your Honor:

{have known Raj Maddiwar since 1999 both personally and professionally. He
has always shown me to be of good character, and always exhibited a high degree of
professionalism as a lawyer.

Over the years I have asked Mr, Maddiwar to cover for me for legal matters that
scheduling conflicts prevented me from attending. My clients were Sakwags satisfied with
his efforts.

Although I am not fully aware of the minute details of his case, I am confident
that he was caught up in the wrongdoings of other actors in the offense and that he was
not the architect or major contributor of any criminal acts. It appears certain that he will
lose the ability to practice law and losing that license is much more than just losing the
ability to gain financial benefits. You actually lose your very identity. This is a
punishment that is far worse than the monetary loss that he will suffer.

i would hope that in considering his sentence you would take into account that
this is a good man a good lawyer and a good father who made a terrible error in
associating with other more culpable parties.

Please be lenient when sentencing him. If you have any questions, please

contact me.

 
Case 1:15-cr-00627-ER Document 588 Filed 07/15/19 Page 7 of 10

JOSEPH A. ALTMAN, P.C.
ATTORNEYS & COUNSELLORS-AT-LAW
957 Bruckner Blvd.

Bronx, New York 10459
Phone: (778) DAB-0422

FREBERICK P. ALTMAN (1928-1997) fax: (748) 378-4898
JOSEPH A. ALTMAN® e-malt Altmanksg@aol.com

MEMBER NEW YORK, NEW JERSEY & FLORIDA BAR
Service of papers will not be accepted via fax and/or e-mail.

july 23, 2018

Hon. Edgardo Ramos
Thurgood Marshall Courthouse
40 Foley Square

New York, New York 10007

Ret Rai Maddiway, Est.
Docket No.:

ear Justice Ramos:

w

As an attorney who has known Raj Maddiwar, Esq., for many years, | am writing on his behalf, so that the court can Impose a
sentence based upon as many facts as possible, That Rai Maddiwar, Esq., has always evidenced a high degree of competence
and professional responsibility, in my prior transactions with him. Mr. Maddiwar has always been cooperative and courteous
as well, Furthermore, | have witnessed firsthand his interaction with his own clients, and each side has shown the proper
respect needed for a proper attorney-client relationship.

| have also spoken te Mr. Maddiwar throughout this criminal proceeding, wherein Mr. Maddiwar has always expressed
rernorse for his involvement, as well as great concern for the various homeowners. Unfortunately, we cannot move
backwards, but only forward, and the prospect of a jail santence, for Mr. Maddiwar, would not be a just and proper
punishment. Mr. Raj Maddiwar will lose his law license, which ne sacrificed to obtain, as well as ridicule and a loss of face
with his peers, all of which have been irmportant to Mr. Maddiwar, from the time | nave known him. Mr. Maddiwar also must
support two (2) children, wherein the children's mother, the ex-wife of Mr, Maddiwar, is not employed. Hence, Mr.
Maddiwar must now try to find new employment to support his family, whe have always depenced upon their father and
husband for the necessary support.

| fully understand the severity of the charges upon which there was a finding of guilt; however, the Court must also not lose
sight of the good Mr. Maddiwar has done, and will continue to do, if given the opportunity, by this Court,
Respectfully submitted,

IGSEPH A. ALTMAN, P.C.

Joseph A. Altman, Esa.
Case 1:15-cr-00627-ER Document 588 Filed 07/15/19 Page 8 of 10

Richmond Hill Economic De evelop ment Counc
e Director
127-2 ; Liberty As ve
Zichmond Hull, NY 11419
Pel (G47) 484-0565

Referencer- Raj Raddiwar Date:- 12/28/2018

Dear Hon. Judge Ramos,

Lara the Executive Director of the Richmond Hill Economic Development
Council, EDHRHC. The purpose of the RHEDC is to assist people in the South Queens
community with jobs and economic empowerment. Wea also ‘endeavor to improve the
lives of members of the community by implementing a variety of different programs
and initiatives.

{ have known Raj Maddiwar since 2010. He has been an active participant in oar
meetings and programs. He has helped members of the community by assisting them
with mentoring, tuloring and joo placement. He has volunteered his time without
compensation by training young men and women on the practice of law so that thev
might be able to work as paralegals in law offices and as title closers.

o

Une

qa

When he notified me that he was convicted of a felony, | was con pletely
astonished. [read the Press Release and could never imagine that he would defraud
homeowners out of their houses. Ht is not in his character or nature to hurt innocent
people. He has represented hundreds of people as an attorney since he was admitted and
iam certain he would not ce deceive anyone in any fashion. It is clear that he
was used by ¢ corrupt individuals to further a fraudulent scheme for their benefit. 7 do not
believe that he intended to deftand a anyone and | do not believe he profited from any
fraud scheme.

1 am requesting that court consider the wishes of the NYC Indian co opamunity
and grant leniency to Mr. Maddiwar and consider ald srvice instead of
incarceration. | am certain that he will contribute to the community in a variety of
different means if given the opportunity.

Sincerely,

~~, x.
ey Sa an Te wR 2 by
:

Vishnu Mahadeo,
President
Case 1:15-cr-00627-ER Document 588 Filed 07/15/19 Page 9 of 10

  

a OM SAT MANDIR

   

 

 

 

@omsaimandirorg

et

mart St. Flushing, NY-11358 @ Phone: (718) 461-0454 © E-mail: infor

 

Non-Profit Organization
IDF XX-XXXXXXX,

Dear Honorable Judge Ramos:

Tam the president of Oia Sai Mandir. a Community Temple located in Flushing, Queens,
New York, Let of devotees from all walks of life in the united states attend and participate in our
temple ectivies. Raj Maddiwar is also one of the active pacticipant since 2008,

Mr.Matdiwar is well liked by all our devotees and he has helped members of the
conmnunity by giving free legal advice and guided them by tutoring for the job placements. His
selfless service is appreciated yy all the cormunity members.

MrRaj Maddiwa: is a generous, charitable, heiping and godfearing gentleman. But when
i beard that he was accused of fuadulant activites in defruading homeowners out of their houses,
{ was surprised if he would ever do such a thing . As far as we know him. he would never hut
any body intentionally

 

land NYC Indian comonmity request the court and the Honorable Axdge Ramos to be
joniem to Mir, ivladdiwer and consider community service instead of jail tem. If given
oppourunily, Ura certain that Mr Maddiwer will contribute to our commonity in a varitey of
different means.

   

Yours trily,
5 AA Mth Dy dart

anceinertaneminn Mansy Amann ing

 

sen
een ST

(Dr. Gangadhar Rao Chalasani. President)
Case 1:15-cr-00627-ER Document 588 Filed 07/15/19 Page 10 of 10

rene Yu-Dancygier
83 Farview Road
Carmel, NY 10512
$45-531-2465

March 7, 2019

To whom it may concern:

My name is Irene Yu-Dancygier. | am a pharmacist with a bachelor’s in pharmacy.

| first met Raj In college where we studied at SUNY Bingharnton, We were in rnany of the same science
classes which were required for pre-med students, Although he did not go on to medical school, | know
he wanted te become an attorney to help people and enhance thelr lives. He genuinely had a strong
interest in the Law and felt his skills worked better es an attorney rather than a physician.

Raj and | were part of a large group of friends in college who are still in touch to this day. He has always
been known by all of us to be a caring and good person, | never observed him committing any act that
would cause harm or pain in any way to others. i truly belleve that he is a person of high moral and
ethical character.

When | learned of his arrest, | was truly shocked. | never could believe he would deceive peonle for any
type of financial gain. He is a person who wants to help people, not hurt people. He has represented
me and my family members in the past and he truly reflected a strong passion for the practice of law. |
truly believe he was used by fraudsters and did not knowingly participate in any fraud.

Raj has worked very hard to bulld a law practice which he created through hard work and dedication. |
know he loves his two daughters very deeply and wants to be a part of their lives. He wants to provide a
bright future for chem. When | spoke to him about the criminal matter ne expressed that he was not
aware of any fraud being committed and expressed his innocence. He has also expressed sympathy and
cormpassion for the victims.

| respectfully request leniency in his sentencing so that he may continue to be a person of good moral
character who will help members of the community.

Sincerely,

 

irene YurdQencygier

 

 

 

 

 

 
